      Case 1:18-cv-09380-MKV-KNF Document 107 Filed 09/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
VARDELL HUGHES,

                                   Plaintiff,                       18 CIVIL 9380 (MKV)

                 -against-                                               JUDGMENT
THE CITY OF NEW YORK, NEW YORK CITY
POLICE OFFICER STEPHEN MALVAGNA,
JOHN CAMPANELLA, LIEUTENANT CARLOS
FABARA, AND OFFFICERS JOHN DOES 1-5, in
their individual and official capacities,

                                    Defendants.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Memorandum Opinion and Order dated September 21, 2021, Defendants’

motion for summary judgment is GRANTED and Plaintiff’s motion for spoliation sanctions is

GRANTED IN PART AND DENIED IN PART; the City of New York and the New York City Law

Department shall pay the expenses, including attorneys’ fees and out-of-pocket costs, reasonably

incurred by Plaintiff as a result of their failure to preserve the photographs on Officer Malvagna’s

cell phone, the 911 calls, and the radio transmissions, including the fees and costs reasonably

incurred to discover the spoliation, to investigate what happened to the destroyed ESI, to raise and

address issues regarding the spoliation of the ESI with Defendants and the Court, and to prepare to

litigate the motion leading to the portion of this Memorandum Opinion and Order addressing

spoliation sanctions. The monetary sanctions shall be imposed jointly and severally upon the City

and the Law Department; judgment is entered for defendants.
    Case 1:18-cv-09380-MKV-KNF Document 107 Filed 09/21/21 Page 2 of 2




Dated: New York, New York
       September 21, 2021




                                                 RUBY J. KRAJICK
                                             _________________________
                                                   Clerk of Court
                                       BY:
                                             _________________________
                                                    Deputy Clerk
